Citation Nr: 1539570	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-06 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for erectile dysfunction, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He died on March [redacted], 2013.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In an October 2014 letter, the Board notified the appellant that she had been scheduled for a November 2014 Board hearing via videoconference.  Thereafter, that same month, the appellant replied that she no longer wanted a Board hearing.  The request is thus considered withdrawn.  38 C.F.R. § 20.704.

The Board remanded the case in March 2015 for additional development to include a determination as to whether the appellant was eligible for substitution with respect to the Veteran's claims that were pending at the time of his death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  The RO determined that she was so eligible, and has since returned the case to the Board for appellate review.



FINDING OF FACT

The Veteran's erectile dysfunction was secondary to (proximately due to or aggravated by) his service-connected pancreatic cancer and chemotherapy.


CONCLUSION OF LAW

Service connection for erectile dysfunction on the basis of substitution and to include for accrued benefits purposes, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision as to the issue addressed below.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Factual Background and Analysis

Prior to his death, the Veteran contended that his erectile dysfunction was secondary to a service-connected disability to include diabetes mellitus.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence supports that prior to his death, the Veteran had a diagnosis of erectile dysfunction.  The main question is whether this disability is directly related to service or secondary to a service-connected disability.  For the reasons stated below, the Board finds that his erectile dysfunction was caused by his service-connected pancreatic cancer.  Inasmuch as this is a grant of service-connection benefits as to the issue the Board finds it unnecessary to discuss the regulations associated with herbicide exposure or direct service connection.

Service connection has been established for, among other disabilities, pancreatic cancer, and diabetes mellitus.  See, e.g., December 2013 rating decision.

In an August 2012 letter, the Veteran's treating physician stated that the Veteran had erectile dysfunction due to complications of chronic neuropathy and pancreatic cancer with chemotherapy. 

During a February 2013 VA examination, the Veteran was unable to present for physical examination, but the examiner was able to interview him on the phone.  At that time, the Veteran had metastatic cancer with a swollen abdomen and one swollen testicle.  He had never seen an urologist for his erectile dysfunction and had never sought medical treatment for this condition.  The examiner indicated that it was unclear whether the Veteran had been diagnosed with erectile dysfunction as he had never been worked up for such; however, the examiner provided the diagnosis of erectile dysfunction based on the Veteran's statements.  After the interview and review of the claims file, the examiner found it less likely as not that the Veteran's erectile dysfunction was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted however, the Veteran's history and review of medical record indicated several probable causes of erectile dysfunction to include lack of interest on his partner's part; pancreatic cancer and cancer treatment; and possible diabetic neuropathy (although there had not been a problem with voiding).  The examiner also indicated that the Veteran's 2011 statements regarding not engaging in sexual intercourse for several years because he was unable and due to pain also suggested a problem other than erectile dysfunction.

Although the VA examiner ultimately found the Veteran's erectile dysfunction was not due to service or service-connected disability, the examiner also clearly stated that the cause of the Veteran's erectile dysfunction was "multifactorial" and included pancreatic cancer and cancer treatment which is noted to have included chemotherapy and radiation therapy.  As noted, however, service connection for pancreatic cancer for accrued benefits purposes was not granted until a December 2013 rating decision, so at the time of the February 2013 examination, service connection for that disorder had not yet been established which clearly factored into the examiner's negative nexus opinion.  The private opinion also supports the finding that the Veteran's erectile dysfunction was due to his pancreatic cancer and chemotherapy.  

Therefore, resolving all reasonable doubt in the appellant's favor, the Board concludes that the evidence supports a finding that service connection for erectile dysfunction is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for erectile dysfunction, on the basis of substitution and to include for accrued benefits purposes, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


